Citation Nr: 0213880	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-24 359A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1986 Board of Veterans' Appeals decision which denied service 
connection for a low back disability.

2.  Whether there was clear and unmistakable error in a June 
1988 Board of Veterans' Appeals decision which denied service 
connection for a low back disability and an increase in a 10 
percent evaluation for post-traumatic stress disorder.  

3.  Whether there was clear and unmistakable error in an 
August 1990 Board of Veterans' Appeals decision which denied 
an application to reopen the claim for service connection for 
a low back disorder, and denied an effective date earlier 
than July 7, 1988, for the grant of a 10 percent rating for a 
left ankle disability and a 50 percent rating for post-
traumatic stress disorder.  

(The issues of entitlement to earlier effective dates for 
increased ratings for post-traumatic stress disorder and for 
a left ankle disability based on clear and unmistakable error 
in earlier rating decisions, and entitlement to service 
connection for residuals of a low back injury based on clear 
and unmistakable error in earlier rating decisions will be 
addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran, who is the moving party in this case, had active 
military service from April 1964 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) as the result of a motion in which the veteran 
alleged clear and unmistakable error (CUE) in decisions 
issued by the Board on July 28, 1986, June 9, 1988, and 
August 22, 1990.  The August 1990 Board decision was affirmed 
by the United States Court of Veterans Appeals, now known as 
the United States Court of Appeals for Veterans Claims 
(Court) in April 1992. 

In his motion the veteran has also asserted that the above 
Board decisions contain CUE with regard to an increased 
rating for his right ankle disability.  However the Board has 
not yet addressed an appeal of a Department of Veterans 
Affairs (VA) Regional Office (RO) decision denying an 
increased rating for the right ankle disability.  In this 
regard, the RO initially granted service connection for a 
right ankle disability in January 1985, and a noncompensable 
rating was assigned.  The veteran did not appeal that rating.  
In July 1988 he filed a claim for an increased rating for a 
bilateral ankle disability.  In November 1988 the RO 
increased the rating for the service-connected left ankle 
disability, but did not increase the rating for the right 
ankle condition.  The veteran did not appeal the decision as 
it pertained to his right ankle rating, although he did 
appeal it regarding other matters addressed therein.  

In August 1994 the rating for the right ankle disability was 
increased to 10 percent, but the Board has not yet any issue 
regarding the right ankle disability.  Consequently, there is 
no Board decision regarding the right ankle for which a claim 
of CUE may be brought.


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this appeal has been obtained and associated with the claims 
folder.  

2.  In July 1986 the Board denied service connection for a 
low back disability.  

3.  In June 1988 the Board denied an application to reopen 
the claim for service connection for a low back disability 
and denied an increased evaluation for post-traumatic stress 
disorder (PTSD), then evaluated as 10 percent disabling.  

4.  The July 1986, and 1988 Board decisions were reasonably 
supported by the evidence then of record and prevailing legal 
authority; the decisions were not undebatably erroneous.

5.  In August 1990 the Board denied an application to reopen 
the previously denied claim service connection for a low back 
disability, denied an increased (compensable) rating for a 
left ankle disability prior to July 7, 1988; and denied an 
effective date prior to July 7, 1988, for a 50 percent rating 
for PTSD.  The Court affirmed the Board's August 1990 
decision.  



CONCLUSIONS OF LAW

1.  The July 1986 Board decision denying service connection 
for a low back disability, did not contain CUE.  38 U.S.C.A. 
§§ 7104, 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400, 
20.1403 (2001).  

2.  The June 1988 Board decision that denied an application 
to reopen the claim of service connection for a low back 
disability and denied an increased evaluation above 10 
percent for PTSD did not contain CUE.  38 U.S.C.A. §§  7104, 
7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 
(2001).

3.  The motion asserting CUE in the August 1990 Board 
decision is dismissed.  38 U.S.C.A. §§ 7104, 7111 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1400(b) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During the veteran's service from April 1964 to September 
1970, he served two tours of duty in the Republic of Vietnam 
as a helicopter pilot.  He was awarded the Silver Star for 
bravery.  

The veteran's March 1964 service entrance examination notes a 
history of a broken leg from a car accident in 1958.  An 
examination showed the spine and lower extremities were 
normal.  Service examinations in April 1965 and September 
1965 showed a normal spine and lower extremities.  April 1965 
and October 1965 reports of medical history also note a 
history of a broken leg in 1958.  On a June 1966 report of 
medical history the veteran reported that he had fractured 
both tibiae and fibulae at the ankle in the past on different 
occasions.  A medical examination in June 1967 noted normal 
spine and lower extremities.

The service medical records reflect that x-rays of the 
lumbosacral spine taken in July 1964 were negative.  The 
veteran was seen at the dispensary when he injured his right 
foot playing softball in August 1967.  X-rays were negative 
for fracture, and the impression was ankle sprain, for which 
the veteran was prescribed a walking cast.  When seen three 
weeks later his ankle was non-tender.  He was seen on 
December 12, 1968 at Beach Army Hospital for an acute 
lumbosacral sprain.  X-rays were negative.  Medication was 
prescribed.  He was restricted from flight duty due to a back 
sprain effective December 12, 1968.  The anticipated duration 
was 2 to 5 days.  He was returned to full flight duty status 
on December 26, 1968.  An October 1969 report of medical 
examination described the veteran's back and lower 
extremities as normal.  In the medical history portion of his 
August 1970 service separation examination, the veteran 
reported he had not had back trouble of any kind.  It was 
reported that the veteran fractured both ankles in 1968 and 
that the fractures were well healed.  On examination his 
spine and lower extremities were clinically evaluated as 
normal.  

In the veteran's original claim for compensation benefits in 
September 1970, he claimed service connection for varicose 
veins in the intestinal track and a knee injury sustained in 
a jump from a helicopter in May 1968 while stationed in 
Vietnam.  

In October 1984 the veteran submitted a claim for service 
connection for a musculoskeletal injury which occurred in 
March 1968.  He indicated that he was treated from March 1968 
to June 1970.  Treatment was in Vietnam and Ft. Walter's, 
Texas.  He stated that he began receiving treatment for his 
low back and allergies after service in 1976, 1979, and 1980 
by Dr. B and Dr. H. at the Riverside Medical and Surgical 
Clinic from 1982 to 1984 by Dr. W.D.M in 1976, 1979, and 
1980.  

A November 1984 statement from the Riverside Medical and 
Surgical Clinic notes that the veteran was treated in March 
1982 for an old back injury and for a back strain in October 
1982.

An October 1984 VA Agent Orange examination noted that the 
veteran sustained a concussion and a fractured nose in a 1976 
helicopter crash.  A November 1984 VA outpatient report shows 
that he was receiving injections for back pain.

Received November 1984, in response to a request by the RO, 
was information form the National Personnel Records Center 
indicating that all available service medical records were 
attached.

Received in December 1984 were service records showing that 
the veteran had been hospitalized on September 1, 1967 at Ft. 
Campbell, Kentucky for multiple abrasions.  The injury 
occurred at his residence.

At a December 1984 VA compensation examination, the veteran 
gave a history of having injured his lower back during a hard 
helicopter landing in service and later re-injuring the back 
when he jumped out of a hovering helicopter to rescue a 
downed pilot.  X-rays were reported to be essentially normal.  
The diagnosis was history of musculo-ligamentous sprain, 
lumbosacral spine, in helicopter crash in 1967 with 
intermittent low back pain and mild impairment of function.  

In an August 1985 statement, the veteran stated that service 
medical records showing treatment for a low back injury from 
Vietnam were missing.  He submitted a copy of the Award of 
the Silver Star that he received following an incident in May 
1968 when he rescued a downed pilot, as well as a newspaper 
clipping describing the incident.  

The veteran testified before a hearing officer at the RO in 
October 1985 that the hard landing in his helicopter occurred 
in April 1968, and that the rescue in which he injured his 
back occurred in May 1968.  He stated that after the reinjury 
in May 1968 he was given something for the pain by the flight 
surgeon.  He next reported back pain in December 1968, when 
he was instructing at Fort Wolters; at that time he was 
grounded for two weeks.  He stated that after that his lower 
back problems were negligible, and that he did not mention 
his back problems he separated from service in 1970.  He 
reported that in the last three or four years he had 
recurring back problems and was unable to continue work as a 
helicopter pilot because of back spasms.  He testified that 
he was not treated after service until 1976.  He reported 
that he had his original flight records, apparently given to 
him when he separated from active duty in 1970.  

Received in December 1985 were service records showing that 
the veteran had been hospitalized on September 1, 1967 at Ft. 
Campbell, Kentucky for multiple abrasions.  The injury 
occurred at his residence.  Also received in December 1985 
was a statement from the NPRC that the requested service 
medical records were not on file.

Received in December 1985 was a report November 1985 private 
x-ray which showed slight disc space narrowing of the L5-S1.  
He also submitted a private December 1985 CAT scan which 
showed a disc protrusion/herniation at the L4-l5 level and at 
the L5-S1 level, and mild degenerative changes L3 through S1.  
A December 1985 statement from a private physician is to the 
effect that the veteran had herniated discs at the L4-L5 and 
L5-S1.

In December 1985 a private physician reported that he saw the 
veteran in October 1985 for symptoms including low back pain 
with radiation down his legs.  The veteran said these 
symptoms had been slowly worsening since injuries sustained 
in Vietnam. 

In February 1986 the veteran submitted copies of passports 
and visas showing he worked abroad as a helicopter pilot 
after service, where he stated he was able to purchase pain 
pills without a prescription.  He also submitted an August 
1978 treatment record from an overseas medical facility.  It 
was not indicated what condition was treated.

In April 1986 the veteran submitted additional documents in 
support of his claim, including a chronology of his claim, 
and a statement from his first wife.  His first wife 
indicated that she was married to the veteran from 1966 to 
1972 and from 1977 until 1980.  She stated that during this 
time period he had continuous problems with his back.  His 
back problems began during his first tour of duty in Vietnam.  
While at Ft. Wolter he was grounded for severe back problems.  
During his second tour in Vietnam he had additional back 
problems and was hospitalized at Tripler Army Hospital for 
Blood in his stools.  She stated that following service he 
had intermittent trips to medical professional for back 
problems.  However, he was a commercial pilot overseas and 
treatment could not be verified.  

In July 1986 the Board denied service connection for a back 
condition.  The Board noted that the veteran's service 
medical records diagnosed back strain, and that no back 
problems were reported or detected during a separation 
examination.  Following service the first medical evidence of 
a back problem was dated in the 1980's.  The record showed 
that from that point on the veteran had continuous back 
problems.  The Board concluded that any injury to the 
veteran's back in service was acute and transitory and 
resolved without disability.  

Received by the RO in April 1986 was a statement from the 
National Personnel records Center which is to the effect that 
all available medical records had been sent to the VA in 
November 1984 and additional records could not be located. 

Received from April to July 1986 by the RO were VA medical 
records showing treatment for low back complaints beginning 
in March 1986.  These records show that in early April 1986, 
the veteran was seen for complaints of low back pain which he 
stated began in April 1968, while he was serving in Vietnam.  
He noted that he was a pilot and was grounded several times 
due to low back pain.  The impressions were chronic 
mechanical low back pain-probable facet syndrome and possible 
intermittent nerve root irritation.  The veteran was admitted 
to a VA hospital in June 1986 for an L4-L5 fusion.  He came 
back to the hospital later in June 1986 with a superficial 
infection of his surgical wound.  He had completed a two-week 
course of antibiotic treatment.

The record contains a July 1986 statement dated from W.H. L., 
who said that he first became acquainted with the veteran in 
August 1966 and that he remembered the veteran injuring his 
back in a crash landing during 1968.  He noted that the 
veteran had to continue to fly due to the ground situation 
and shortage of pilots.  He reported that he and the veteran 
stayed in touch and that the veteran related that he had had 
intermittent back troubles following 1968.  He knew that the 
veteran flew with the back problem for fear that he would be 
taken off flight status.

The veteran submitted medical articles concerning 
relationships between helicopters and back pain in August 
1986.

The veteran was admitted to a VA hospital in August 1986 for 
a superficial wound infection and chronic low back pain, 
status post low back fusion and rodding.  Examination within 
normal limits with the exception of his back, which showed a 
healed midline lumbar wound, with a small granulating sinus 
tract.  While hospitalized the wound was opened and the sinus 
tract was excised.  His postoperative course was entirely 
unremarkable, and he was discharged in good condition.

On September 17, 1986, the veteran filed his initial claim 
for service connection for PTSD.  Enclosed with the veteran's 
claim were VA medical records including a report dated 
apparently on July 3, 1986 which shows psychiatric 
complaints.  The diagnosis was chronic PTSD.  Also received 
was an August 12, 1986 referral from the VA orthopedic clinic 
for an evaluation for PTSD.  A VA psychological evaluation 
was conducted on August 20, 1986.  At that time it was 
reported that the veteran was a combat helicopter pilot in 
Vietnam for two tours.  It was reported that he was 
experiencing symptoms PTSD and depression.

Also received in September 1986 were private treatment 
records from W.D.M., M.D.  He reported treating the veteran 
in January 1980 for an acute back problem. The veteran 
submitted copies of military medical and administrative 
records which were previously on file.

Received in December 1986 were VA medical records showing 
treatment for low back problems.  In March 1986 he gave a 
history of low back pain in 1967.  The documents include 
duplicative records.

The record contains a statement from V.M., M.D., dated in 
late December1986.  Dr. M indicated the veteran was seen in 
consultation for complications of his recent back surgery.  
Dr. M. opined that the veteran's current chronic back 
problems were consistent with his history of repeated low 
back trauma as a helicopter pilot.  The degeneration of a 
disc leading to facet arthropathy was a reasonable course of 
events.

Received in January 1987 was a copy of medical literature 
concerning low back pain and disabilities in pilots, and the 
development of lytic spondylolithesesis in helicopter pilots.  

In mid-January 1987, the veteran was seen at a VA orthopedic 
clinic for complaints of chronic infection associated with 
status post lumbar fusion.  It was recommended that the 
infection be observed for one year in order to see if it was 
eradicated by the veteran's immune system.

The veteran has submitted a copy of a February 1987 decision 
by the Social Security Administration (SSA) which awarded 
disability benefits effective from October 1984 due primarily 
to his low back disorder.  These records indicate that the 
veteran had testified that he was impaired by a low back 
disorder that was initially impaired in April of 1968.  

On a February 1987 VA orthopedic evaluation, the diagnosis 
was residuals of fusions involving L4 - L5, with chronic 
drainage from the wound.

A VA psychiatric examination was conducted in February 1987.  
At that time he reported that he served in Vietnam from 1967 
to 1968 and from November 1969 to August 1970.  The veteran's 
Vietnam service history was recorded.  It was reported that 
he was irritable and explosive after Vietnam.  He reported 
that during and after service he became violent and had been 
unable to hold a job.  He reported intrusive thoughts and 
sleep disturbances with early waking often with a startle.  
He had been married twice.  The first marriage lasted six 
years and he had two children who were with him.  The second 
marriage was in its fifth year with one child.

Then examination showed that he was quite tense and at times 
emotionally labile, near tears.  He was flushed in facies.  
He cooperated with reassurances.  Responses were stiff but 
not grossly inappropriate.  He answered questions relevantly 
and volunteered pertinent information.  He was able to 
organize and express his thoughts, speech was normal, and he 
was oriented but complained of difficulty in concentration.  
Thought content revealed anxiety, and the examiner opined he 
suffered from depression with crying, suicidal thought, and 
survival guilt.  Sleep disturbance with early waking was 
noted, and the veteran reportedly cried out in his sleep and 
showed startle waking but was unable to recall the content of 
any nightmares.  Increased irritability and decreased 
tolerance to stress with at times poor control of rage or 
anger were noted, as was social withdrawal.  He apparently 
tried to avoid all reminders of his Vietnam experiences, and 
reported experiencing intrusive thoughts regarding them.  The 
examiner added that the veteran's condition was aggravated or 
perhaps even precipitated by his deteriorating physical 
condition.  The diagnosis was PTSD, chronic, delayed, 
moderate to severe.  Incapacity was characterized as moderate 
to marked for psychiatric reasons, due in part to physical 
problems.  

In April 1987 the RO denied service connection for the back 
disability and granted service connection for PTSD, effective 
from October 15, 1986, and rated it 10 percent disabling.  In 
June 1987 the RO made the grant of service connection for 
PTSD effective from the date of claim, September 17, 1986. 

The veteran testified at a hearing on appeal before the Board 
in December 1987 in support of his various claims.

In a June 1988 decision, the Board denied service connection 
for a low back disability, an increase in the 10 percent 
rating assigned for PTSD, and entitlement to an effective 
date earlier that September 17, 1986 for the grant of service 
connection for PTSD.  In the decision the Board found that 
any back disorder present during service was acute and 
transitory in nature without any residual disability noted at 
separation from service and that there was no evidence of 
arthritis within one year following the veteran's release 
from active duty.   It was further determined that the 
evidence received since the July 1986 Board decision 
pertained to treatment for the low back disorder many years 
after service was too remote from service to be causally 
related.  

The Board also concluded that new and material evidence had 
not been received to reopen the veteran's claim.  The Board 
further found that a rating in excess of 10 percent for PTSD 
was not warranted.  

In July 7, 1988 the veteran filed claims increased ratings 
for his service-connected ankle disabilities, each of which 
were assigned non-compensable ratings.  Received in August 
and September 1988 were VA medical records show in treatment 
for low back complaints in 1986 and 1987 

A VA medical examination in October 1988 noted a normal right 
ankle.  The diagnoses included history of a right ankle 
fracture at the age of 14 with no residuals and history of 
probable left ankle fracture in 1967 and a reinjury in 1968.

In a November 1988 rating decision, the RO increased the 
veteran's disability rating for PTSD from 10 percent to 50 
percent and the rating for the service-connected left ankle 
disability to 10 percent, both effective from the date of 
claim, July 7, 1988.  The noncompensable rating for the right 
ankle was not increased.  

In a November 1988 notice of disagreement with the RO's 
rating decision, the veteran did not disagree with the 
decision as far as it concerned the right ankle.  

Received in March 1989 was an Airborne/Ranger examination, 
dated in March 1966, which clinically evaluated the spine as 
normal.  Also received was a November 1968 flight examination 
which showed that the veteran had been given a profile since 
apparently August 1968 and had been grounded since May 1968 
for a compression injury to his back.  

A hearing was held at the RO in March 1989 concerning the 
issues of earlier effective dates for the grant of service 
connection for a left ankle disability and PTSD and service 
connection for a low back disability.

In August 1990 the Board denied the veteran's application to 
reopen a claim for service connection for a back disability.  
At that time the Board concluded that the evidence received 
since the June 1988 Board decision did not establish a new 
factual basis demonstrating that a chronic low back disorder 
was incurred in or aggravated by service.  The Board also 
denied entitlement to an effective date prior to July 7, 1988 
for a compensable rating for residuals of a fracture of the 
left ankle and for a 50 percent rating for PTSD.  In April 
1992 the Court affirmed the Board's August 1990 decision 
denying service connection for a back disorder, and earlier 
effective dates for the service-connected left ankle 
condition and PTSD.  

In a February 1992 the RO increased the rating for the 
veteran's PTSD from 50 to 100 percent, effective from 
December 6, 1991.  In October 1993 the RO changed the 
effective date of the effective date of the 100 percent 
rating to November 25, 1991.  At a March 1994 hearing at the 
RO the veteran generally testified as to issues not addressed 
in this decision.  

At a November 1997 hearing before the undersigned in 
Washington, DC., the veteran summarized his claim as one 
asserting an improper initial rating in January 1985 for the 
ankle disabilities.  In March 1998 the Board remanded the 
matter for additional development.  

In August 1998 the veteran submitted a motion for 
reconsideration, and also alleged CUE by the Board regarding 
claims of service connection for a low back disability 
retroactive to 1984, increased ratings for bilateral ankle 
conditions with earlier effective dates, and a 100 percent 
disability rating for PTSD retroactive to 1986.  He did not 
specify, by date, which Board decisions he asserted contained 
CUE.  

At a January 1999 hearing at the RO, the veteran explained 
that he believed his PTSD should have been rated 50 percent 
disabling from September 1986, and 70 or 100 percent 
disabling from July 1988.  He contended that his ankle 
disability should have been treated as a bilateral disability 
and rated 20 percent disabling from the date of claim.  

In written argument received in May 2000 the veteran pointed 
out his bilateral ankle condition had yet to be addressed.  
He reasserted his argument that the reports of the three VA 
psychiatric examinations in 1987, 1988 and 1991 showed his 
PTSD symptomatology was basically the same and the RO was 
"subjective" in its use of the examination reports.  He 
also repeated his assertion that his service medical records 
were incomplete. 

In December 2000 the Board sent a letter to the veteran 
seeking clarification of which Board decisions he asserted 
contained CUE.  In a report of telephone contact with Board 
administrative personnel later that month, he indicated he 
sought reconsideration of the Board's July 1986, June 1988 
and August 1990 decisions.  

In a December 2000 statement that veteran reported that his 
claims was based on the facts that the low back disorder 
occurred during a hard landing in Vietnam.  There is a three 
year gap in the service medical records which include his two 
tours of duty in Vietnam.  He further asserts that the 
evidence was not properly evaluated.  

In November 2001 the veteran's representative submitted 
argument in support of the claims of CUE in the Board 
decisions, noting the veteran's argument that his complete 
service medical records were not included in the record and 
have not been available to the Board for consideration, that 
the medical evidence of PTSD symptomatology varied little 
from report to report and an earlier effective date for the 
total rating was therefore justified, and that the evidence 
fully supported an earlier effective date and increased 
rating for bilateral ankle disabilities.  

The evidence reflects that the veteran's Rehabilitation and 
Education folder was established in June 1987.  The evidence 
shows that this folder was not before the Board at the time 
of the June 1988 and August 1990 decisions.

Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
The VCAA redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  However, in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc), the Court noted that the changes in VA's 
duties to assist and notify made by VCAA do not require 
remand for additional action, as those duties are 
inapplicable to CUE motions.  Livesay, 15 Vet. App. at 178-
79.  

The veteran alleges CUE in Board decisions.  A Board decision 
is subject to revision on the grounds of CUE and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of Board decisions on 
the grounds of CUE are adjudicated pursuant to regulations, 
38 C.F.R. §§ 20.1400-1411.

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the last sentence of the original 
version of CUE Rule 1404(b) (codified at 38 C.F.R. § 
20.1404(b)), was invalid because, in conjunction with CUE 
Rule 1409(c) (codified at 38 C.F.R. § 20.1409(c)), it 
operates to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b). This was held by 
the Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) (West. Supp. 2000) that a CUE claim "shall 
be decided by the Board on the merits."

Subsequently, Rule 1404(b) of the Board's Rules of Practice 
was amended to provide:

(b) Specific allegations required. The motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error. Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence. Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.

66 Fed. Reg. 35902-35903 (July 10, 2001).

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. 38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated. 38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions.  For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 
5107(b) nor the provisions of reopening claims on the grounds 
of new and material evidence under 38 U.S.C.A. § 5108 apply 
to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  A CUE 
motion is not an appeal and, with certain exceptions is not 
subject to the provisions of 38 C.F.R. Parts 19 and 20 which 
relate to the processing and disposition of appeals. 38 
C.F.R. § 20.1402.

The Board notes that the VA is considered to have 
constructive notice of medical records in VA's possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the 
doctrine of "constructive possession" of VA records is not 
applicable prior to Bell, which was decided in 1992.  See 
Lynch v. Gober, 10 Vet. App. 127 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. 310 (now 38 U.S.C.A. § 1110 West 1991 & Supp. 
2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  38 
C.F.R. § 3.303(b) (2001).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C. §§ 
301, 311, 312, 313, 337 (now 38 U.S.C.A. § 1101 1112, 1113, 
1137 West 1991); 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in each 
case shall be recorded in full.  38 U.S.C.A. § 354 (now 38 
U.S.C.A. § 1154(b) (West 1991)).

July 1986 Board Decision

The portion of the Board's July 1986 decision in which the 
veteran alleges CUE is that part denying service connection 
for a low back disability.  In this case, the veteran claims 
that CUE was committed because his entire service medical 
record was not available to and was not reviewed by the 
Board.  In particular he contends that treatment records for 
his two tours of duty during which time he was treated for 
his back following a hard helicopter crash.  

In this regard, the record shows that service medical records 
were received in September 1970 and following a second 
request by the RO in 1984.  Requests made to the NPRC 
subsequent to the July 1986 decision have resulted in no 
additional treatment records.   As previously indicated a 
review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  

The veteran has also made reference to injuring his back 
during combat with the enemy.  In this regard, 38 U.S.C.A. §  
1154(b) is not referenced in the July 1986 Board decision.  
As to this, it is noted that the United States Court of 
Appeals for Veterans Claims  (Court) has clarified that the 
term 'service connection' is used in section 1154(b) to refer 
to proof of incurrence or aggravation, rather than to the 
legal standard for entitlement to payments for disability.  
Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F.3d 
389, 392 (1996) (citations omitted).  More recently, the 
Court, in addressing section 1154(b), explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service." Kessel v. West, 13 Vet. App. 9 
(1999) (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

In this regard the Board in the July 1986 decision found that 
the veteran did sustain a back injury in service but that the 
back injury was acute in transitory in nature.  This 
determination was based on the service separation examination 
which showed no abnormality and that the first post service 
medical evidence of a back disorder was approximately 12 
years after service.  There was no medical opinion relating 
the low back disorder to service.  

The veteran has indicated that the Board was not looking at 
the right evidence or all of the evidence when it made its 
decision.  This argument represents an example of 
disagreement as to how the evidence was interpreted and 
evaluated, and as such cannot constitute a basis for a 
finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Luallen, supra.

Based on the foregoing, the Board finds the July 1986 Board 
decision denying service connection for a low back disability 
does not contain an "undebatable" error.  That decision was 
consistent with and supported by the law then applicable for 
determining whether service connection was warranted.  
Moreover, the Board's current review confirms that the Board, 
in 1986, reviewed all the correct facts relating to the issue 
of whether service connection was warranted, as those facts 
were known at the time of the 1986 decision, assessed the 
credibility and probative value of the evidence, and provided 
adequate reasons or bases for its decision.  

There is no indication that the correct facts were not before 
the Board.  The Board does not find that there was a 
misapplication of the law, or that the Board failed to 
consider all facts then known.  

Therefore, the Board concludes that July 1986 decision that 
service connection for a low back disability was not 
warranted was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.  Further, the Board concludes that 
the veteran has not demonstrated that the Board's July 1986 
decision contains an error such as that which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  See 38 C.F.R. § 20.1403(c).

June 1988 Board Decision

The veteran's assertions of CUE in the June 1988 Board 
decision focus on the continued denial of service connection 
for a back disability, and denial of an increased in the 10 
percent rating for PTSD.

In this regard, the decision of the Board in July 1986 which 
denied service connection for a low back disability is final. 
38 U.S.C. § 4004 (now 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001)).  However, the veteran may reopen a final claim by the 
submission of new and material evidence.  

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to such evidence is new and material must be 
made and, if it is, whether it provides a new factual basis 
for allowing the claim.  38 C.F.R. §  19.194 (1997).   

The arguments for the veteran's claim for CUE include those 
raised concerning the claim of CUE in the July 1986 decision.  
The Board has already addressed the matter of the 
availability of the veteran's service medical records, and in 
the July 1988 decision it is clear the veteran's available 
service medical records were considered.  A review of the 
Board decision shows that the Board considered additional VA 
and private medical records, to include the December 1986 
opinion from Dr. M., and medical literature submitted by the 
veteran.  The Board determined that this evidence pertained 
primarily to treatment for the low back many years after 
service.  The Board notes that Dr. M's opinion was based 
solely on the history related by the veteran.  

Concerning the claim for a higher rating for the PTSD, 
disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C. § 1155. 

Diagnostic Code 9411 provides for the evaluation of PTSD.  A 
30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  A 10 percent 
rating is warranted when there is less than the criteria for 
a 30 percent rating with emotional tension or other evidence 
of anxiety productive of moderate social and industrial 
impairment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1988).

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court concluded 
that the term "definite" was qualitative in character.  In 
an opinion dated in November 1993, the Department of Veterans 
Affairs (VA) General Counsel held that "definite" should be 
construed as "distinct, unambiguous and moderately large in 
degree." O.G.C. Prec. 9-93 (Nov. 9, 1993).

With regard to the denial of an increased rating for PTSD, 
the Board notes the veteran has indicated that the PTSD 
should be rated 100 percent from 1986 because his symptoms 
have been the same since that time.  Such an argument 
concerns how the Board weighed and interpreted the pertinent 
evidence and does not provide a basis for finding CUE.  The 
evidence does not show that the correct facts were not before 
the Board, or that the Board incorrectly applied the 
statutory or regulatory provisions then in effect. 

In the absence of a showing that the correct facts, as they 
were known at that time, were not before the Board, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied, there can be no finding of CUE in 
the Board's June 1988, decision with regard to the denial of 
service connection for a back disability and increased rating 
for the PTSD and the motion is denied.  38 C.F.R. 
§ 20.1400(c).  

August 1990, Board decision

All final Board decisions are subject to revision under 38 
C.F.R. Part 20, Subpart O (2001) except:  
(1) Decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction; and 
(2) Decisions on issues which have subsequently been 
decided by a court of competent jurisdiction.
38 C.F.R. § 20.1400(b) (2001).

The veteran asserts the Board's August 1990, decision 
contains CUE to the extent it continued the denial of service 
connection for a back disability, and denied an effective 
date earlier than July 7, 1988, for the grant of a 10 percent 
rating for a left ankle disability, and for a 50 percent 
rating for post-traumatic stress disorder.  As noted above, 
in April 1992 the Court affirmed that Board decision.  

The regulations provide that a motion alleging CUE may be 
brought regarding any final Board decision except one that 
has been appealed to and decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b).  As the Court has 
affirmed the Board's August 1990, decision, the motion 
alleging CUE in that Board decision is dismissed.  

ORDER

The motion for revision of the July 1986 and June 1988 Board 
decisions on the grounds of clear and unmistakable error is 
denied.

The motion for revision of the August 1990 Board decision on 
the grounds of clear and unmistakable error is dismissed.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



